DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/5/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
Claims 1 and 17 have been amended.
Claim 20 has been added.
Claims 1, 3-15, 17-18, and 20 are pending and are under examination.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  However, application 15/889,584 upon which priority is claimed as a CIP fails to provide adequate support under 35 U.S.C. 112 for the claims of this application.  Specifically, insufficient support was identified for the limitation of administration of a PD-1 and/or PD-L1 inhibitor. Consequently, the claims have been accorded the priority of the filing date of the instant application, i.e. 5/6/19. 


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-15, 17-18, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
 A method comprising comprising introducing aPD-1 and/or PD-L1 inhibitor at a “dose of about 10 mg to about 20mg” (Claim 1, and dependent claims 3-15, 17-18, and 20).
A review of the specification fails to reveal support for the new limitations.
At paragraph 41 the specification discloses administering about 10 or about 20 mg of an anti-PD-1/PD-L1 antibody by intratumoral injection.  However, the present claims are not limited to PD-1/PD-L1 antibodies, but broadly encompass any PD-1 or PD-L1 “inhibitor”.  Thus, the disclosure of using an antibody at a particular dose of 10mg does not provide adequate support for the instant claims.  For example, the instant claims would encompass using 10mg of RNA inhibitors or peptide inhibitors, which is not disclosed by the instant specification. Amendment to limit the claimed inhibitors to anti-PD-1/PD-L1 antibodies would be remedial. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20015/0079032, in view of WO2017/203362 (both of record), WO 2016/0109310, and Marabelle et al., 2017.
The ‘032 publication teaches a method of reducing tumor cells in local tumor tissue of a patient with metastasized tumors comprising administering immature dendritic cells and CTL intratumorally to the patient (see page 1, in particular and the claims).  The ‘032 publication teaches treating human patients (see page 2, in particular). The ‘032 publication teaches providing the immature dendritic cells by collecting monocytes from the patient, culturing monocytes with GM-CSF and IL-4 (see pages 1).  The ‘032 teaches collecting the CTL from the patient and culturing in a medium that includes IL-2 and anti-CD3 (see page 1, in particular).  The ‘032 publication teaches performing the method in the absence of chemotherapy (see claims 17-18). The ‘032 publication teaches introducing the immature dendritic cells and/or CTL with an adjuvant, such as an LCM comprising cytokines such as GM-CSF, IFNg, IL-2, or IL-7 (see page 2, in particular). The ‘032 publication teaches further introducing anti-IL-10 (see page 4, in particular).  Regarding the claimed limitations of a vaccination phase and a CTL induction phase, it is noted that the ‘032 publication makes obvious these limitations in Tables 1 and 2, wherein specific treatment protocols are disclosed.  For example, Table 2 disclose a treatment protocol involving administering dendritic cells intratumorally, providing radiotherapy, administering a second dose of dendritic cells intratumorally (i.e. a “vaccination phase”), and thereafter preforming apheresis, collecting CTL, administering CTL intratumorally and administering a third dose of dendritic cells (i.e. a CTL induction phase).  Similarly, in Table 1, two doses of dendritic cells are administered, as well as radiotherapy (it would be obvious optimization here to also provide radiotherapy between the two DC doses as performed in Table 2, which would amount to the claimed “vaccination phase”), followed by a third dose of dendritic cells, apheresis, and CTL administration (i.e. the claimed “CTL induction phase”).
The reference differs from the claimed invention in that it does not explicitly teach introducing a PD-1 inhibitor after said CTL administration.
Marabelle teaches that checkpoint inhibitors, such as anti-PD-1/PD-L1 antibody inhibitors, can be used in a combinatorial approach to treat tumors as an intratumoral immunotherapy (see first page, in particular).  Marabelle teach that checkpoint inhibitors can result in toxicity, and that administration via an intratumoral route can address these issues by reducing toxicity and requiring a lower amount of medications per patient (see page 34-35 and Table 2, in particular). Marabelle teach that intratumoral immunotherapy offers the opportunity to design triple or quadruple combination therapies which can overcome the resistance to PD-1/PD-L1 monotherapies, and that repeating the intratumoral immunotherapy allows for sequential biopsies which can be used to build pre-emptive immunotherapy strategies (see pages 37-38 and Table 4, in particular). Marabelle teach that efficient T cell mediated adaptive antitumor immune responses requires two phases, a priming phase (generation of antitumor T cells) and the effector phase (destruction of the cancer cells by the T cells), see page 34, in particular). Marabelle teach that anti-PD-1/PDL-1 antibodies are thought to work during the effector phase (see page 34, in particular).  Marabelle teach that combinatorial immunotherapy with said checkpoint inhibitors should address the critical steps necessary for efficient T cells promising, and should include some immunogenic cell death and tumor antigen release, such as radiotherapy and that both antigen presenting cells such as dendritic cells and lymphocytes are necessary (see page 40, Table 4, and Figure 2, in particular). 
WO2017/203362 teaches a method of treating tumors and cancer by administering an immune checkpoint inhibitor, such as an anti-PD-1 or PD-L1 antibody, in combination with CTLs (see page 1, in particular).  WO2017/203362 teaches administration of autologous CTLs (i.e. CTLs collected from the patient, see page 2, in particular).  WO2017/203362 teaches sequential or simultaneous administration, and that  the checkpoint inhibitor can be administered after the CTL composition (see page 2 and 6, in particular).  WO2017/203362 teaches administering the checkpoint inhibitor intratumorally. WO2017/203362 teaches treating human subjects and administration of the PD-1 inhibitor 1 day after the CTLs (i.e. following or a short time after, see page 5-6). 
WO 2016/0109310 teaches administration of checkpoint inhibitory antibodies in a cancer treatment method by intratumoral injection in multiple doses (see pages 105-107, in particular). WO 2016/0109310 teaches that doses used for intratumoral administration can be about 10 to 20 fold less than those used for systemic administration, wherein said systemic administration can range from about 1 to 20 mg/kg body weight (see page 105-107, in particular). WO 2016/0109310 also teaches using fixed doses of checkpoint inhibitory antibodies intratumorally at 10 mg (see page 114, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made further administer an anti-PD-1 inhibitor intratumorally at the time of and after administration of CTLs in the method of the ‘032 publication, as taught by WO2017/203362, Marabelle, and WO 2016/0109310.  The ordinary artisan at the time the invention was made would have been motivated to do so in order to increase therapeutic effectiveness, since the references teach that said anti-PD1 checkpoint inhibitors enhance anti-tumor immune responses and can be administered simultaneously with or after T cell immunotherapy to provide a more effective cancer treatment method.  Furthermore, the ordinary artisan would be particularly motivated to administer doses of said anti-PD-1/PD-L1 checkpoint inhibitor antibodies after the dendritic cell and CTL therapy in the method of the ‘0323 publication, since Marabelle teach that anti-PD-1/PDL-1 antibodies are thought to work during the effector phase after generation of T cell immunity to enhance destruction of cancer cells by the T cells (i.e. the maintenance phase of the instant claims). Furthermore, the ordinary artisan would be motived to administer said checkpoint anti-PD-1/PD-L1 antibodies via an intratumoral route, since Marabelle teach that doing so is advantageous sine it reduces toxicity, allows for a lower dosage, and allows for sequential biopsies which can be used to build pre-emptive immunotherapy strategies.  Regarding the dosage of anti-PD-1/PD-L1, WO 2016/0109310 teaches administration of checkpoint inhibitory antibodies in a cancer treatment method by intratumoral injection in multiple doses that can be about 10 to 20 fold less than those used for systemic administration and teaches using fixed doses of checkpoint inhibitory antibodies intratumorally at  10 mg (see page 114, in particular).  Thus, selecting a dose of 10mg would be well within the purview of the ordinary artisan. “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 1, 3-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20015/0079032, in view of WO2017/203362, WO2018/078145 (of record), and Marabelle et al., 2017.
The ‘032 publication teaches a method of reducing tumor cells in local tumor tissue of a patient with metastasized tumors comprising administering immature dendritic cells and CTL intratumorally to the patient (see page 1, in particular and the claims).  The ‘032 publication teaches treating human patients (see page 2, in particular). The ‘032 publication teaches providing the immature dendritic cells by collecting monocytes from the patient, culturing monocytes with GM-CSF and IL-4 (see pages 1).  The ‘032 teaches collecting the CTL from the patient and culturing in a medium that includes IL-2 and anti-CD3 (see page 1, in particular).  The ‘032 publication teaches performing the method in the absence of chemotherapy (see claims 17-18). The ‘032 publication teaches introducing the immature dendritic cells and/or CTL with an adjuvant, such as an LCM comprising cytokines such as GM-CSF, IFNg, IL-2, or IL-7 (see page 2, in particular). The ‘032 publication teaches further introducing anti-IL-10 (see page 4, in particular).  Regarding the claimed limitations of a vaccination phase and a CTL induction phase, it is noted that the ‘032 publication makes obvious these limitations in Tables 1 and 2, wherein specific treatment protocols are disclosed.  For example, Table 2 disclose a treatment protocol involving administering dendritic cells intratumorally, providing radiotherapy, administering a second dose of dendritic cells intratumorally (i.e. a “vaccination phase”), and thereafter preforming apheresis, collecting CTL, administering CTL intratumorally and administering a third dose of dendritic cells (i.e. a CTL induction phase).  Similarly, in Table 1, two doses of dendritic cells are administered, as well as radiotherapy (it would be obvious optimization here to also provide radiotherapy between the two DC doses as performed in Table 2, which would amount to the claims “vaccination phase”), followed by a third dose of dendritic cells, apheresis, and CTL administration (i.e. the claimed “CTL induction phase”).
The reference differs from the claimed invention in that it does not explicitly teach introducing a PD-1 inhibitor after said CTL administration.
Marabelle teaches that checkpoint inhibitors, such as anti-PD-1/PD-L1 antibody inhibitors, can be used in a combinatorial approach to treat tumors as an intratumoral immunotherapy (see first page, in particular).  Marabelle teach that checkpoint inhibitors can result in toxicity, and that administration via an intratumoral route can address these issues by reducing toxicity and requiring a lower amount of medications per patient (see page 34-35 and Table 2, in particular). Marabelle teach that intratumoral immunotherapy offers the opportunity to design triple or quadruple combination therapies which can overcome the resistance to PD-1/PD-L1 monotherapies, and that repeating the intratumoral immunotherapy allows for sequential biopsies which can be used to build pre-emptive immunotherapy strategies (see pages 37-38 and Table 4, in particular). Marabelle teach that efficient T cell mediated adaptive antitumor immune responses requires two phases, a priming phase (generation of antitumor T cells) and the effector phase (destruction of the cancer cells by the T cells), see page 34, in particular). Marabelle teach that anti-PD-1/PDL-1 antibodies are thought to work during the effector phase (see page 34, in particular).  Marabelle teach that combinatorial immunotherapy with said checkpoint inhibitors should address the critical steps necessary for efficient T cells promising, and should include some immunogenic cell death and tumor antigen release, such as radiotherapy and that both antigen presenting cells such as dendritic cells and lymphocytes are necessary (see page 40, Table 4, and Figure 2, in particular). 
WO2018/078145 teaches a combination immunotherapeutic tumor treatment method comprising administering immature dendritic cells and tumor cell ablation procedures, such as radiation therapy to induce anti-tumor T cells (see page 1 and 23, in particular).  WO2018/078145 teaches that the immunotherapy can be followed by local administration of immune checkpoint inhibitors to the site of the tumor, and that doing so is advantageous since lower doses may be used and systemic side effects are minimized (see page 6-7, in particular). WO2018/078145 teaches PD-1/PD-L1 inhibitors as types of immune checkpoint inhibitors (see page 9, in particular). WO2018/078145 teaches a range of doses of the checkpoint inhibitors from 0.01 mg/kg to 3 mg/kg, with a particular example of 0.3 or 0.6 mg/kg locally, and a maximum admisntering dose of 50 mg (See page 14 and 44, in particular).  WO2018/078145 teaches that the checkpoint inhibitors can be administered at substantially the same time as the dendritic cell and may be repeated over time, such as once a week (See page 14, in particular). WO2018/078145 teaches a particular embodiment involving administration of the checkpoint inhibits 6 hours after the dendritic cells, and treating human subjects (see page 21 and 27, in particular). 
WO2017/203362 teaches a method of treating tumors and cancer by administering an immune checkpoint inhibitor, such as an anti-PD-1 or PD-L1 antibody, in combination with CTLs (see page 1, in particular).  WO2017/203362 teaches administration of autologous CTLs (i.e. CTLs collected from the patient, see page 2, in particular).  WO2017/203362 teaches sequential or simultaneous administration, and that  the checkpoint inhibitor can be administered after the CTL composition (see page 2 and 6, in particular).  WO2017/203362 teaches administering the checkpoint inhibitor intratumorally. WO2017/203362 teaches treating human subjects and administration of the PD-1 inhibitor 1 day after the CTLs (i.e. following or a short time after, see page 5-6). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made further administer an anti-PD-1 inhibitor intratumorally as taught by WO2018/078145, Marabelle, and WO2017/203362, in the method taught by the ‘032 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so in order to increase therapeutic effectiveness, since the references teach that said anti-PD1 checkpoint inhibitors enhance anti-tumor immune responses and can be administered with T cell and dendritic cell immunotherapy to provide a more effective cancer treatment method.  Regarding the timing of anti-PD-1/PD-L1, WO2018/078145 and WO2017/203362 teach administration of checkpoint inhibitory antibodies in a cancer treatment method by intratumoral injection in multiple doses that can be initiated simultaneously with, or a short period of time after, immunotherapy with dendritic cells or CTL. Furthermore, Marabelle teach that anti-PD-1/PDL-1 antibodies are thought to work during the effector phase after generation of T cell immunity to enhance destruction of cancer cells by the T cells (i.e. the maintenance phase of the instant claims). Thus, it would be routine to optimize the initial dose of the PD-1/PD-L1 inhibitor to be simultaneously with (i.e. coincident with) or shortly after the CTLs in the method of the ‘032 publication. Furthermore, the ordinary artisan would be particularly motivated to maintain said administrations after the dendritic cell and CTL therapy in the method of the ‘0323 publication, since Marabelle teach that anti-PD-1/PDL-1 antibodies are thought to work during the effector phase after generation of T cell immunity to enhance destruction of cancer cells by the T cells (i.e. the maintenance phase of the instant claims). Furthermore, the ordinary artisan would be motived to administer said checkpoint anti-PD-1/PD-L1 antibodies via an intratumoral route, since Marabelle and WO2018/078145 teach that doing so is advantageous sine it reduces toxicity, allows for a lower dosage, and allows for sequential biopsies which can be used to build pre-emptive immunotherapy strategies.  Regarding the dose of anti-PD-1/PD-L1, WO2018/078145 intratumoral dosing of 0.3 or 0.6 mg/kg body with a maximum dose of 50 mg.  Thus, optimizing the dosage of the PD-1/PD-L1 anybody to about 10 or about 20 mg would be well within the purview of the ordinary artisan. For example,  using the 0.3 mg/kg dosage of WO2018/078145  in an average weight 70 kg patient would be a 21 mg dose, i.e. “about” 20 mg.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 1, 3-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20015/0079032, in view of WO2015/069770, WO2018/078145 (of record), and WO 2016/0109310.
The ‘032 publication teaches a method of reducing tumor cells in local tumor tissue of a patient with metastasized tumors comprising administering immature dendritic cells and CTL intratumorally to the patient (see page 1, in particular and the claims).  The ‘032 publication teaches treating human patients (see page 2, in particular). The ‘032 publication teaches providing the immature dendritic cells by collecting monocytes from the patient, culturing monocytes with GM-CSF and IL-4 (see pages 1).  The ‘032 teaches collecting the CTL from the patient and culturing in a medium that includes IL-2 and anti-CD3 (see page 1, in particular).  The ‘032 publication teaches performing the method in the absence of chemotherapy (see claims 17-18). The ‘032 publication teaches introducing the immature dendritic cells and/or CTL with an adjuvant, such as an LCM comprising cytokines such as GM-CSF, IFNg, IL-2, or IL-7 (see page 2, in particular). The ‘032 publication teaches further introducing anti-IL-10 (see page 4, in particular).  Regarding the claimed limitations of a vaccination phase and a CTL induction phase, it is noted that the ‘032 publication makes obvious these limitations in Tables 1 and 2, wherein specific treatment protocols are disclosed.  For example, Table 2 disclose a treatment protocol involving administering dendritic cells intratumorally, providing radiotherapy, administering a second dose of dendritic cells intratumorally (i.e. a “vaccination phase”), and thereafter preforming apheresis, collecting CTL, administering CTL intratumorally and administering a third dose of dendritic cells (i.e. a CTL induction phase).  Similarly, in Table 1, two doses of dendritic cells are administered, as well as radiotherapy (it would be obvious optimization here to also provide radiotherapy between the two DC doses as performed in Table 2, which would amount to the claims “vaccination phase”), followed by a third dose of dendritic cells, apheresis, and CTL administration (i.e. the claimed “CTL induction phase”).
The reference differs from the claimed invention in that it does not explicitly teach introducing a PD-1 inhibitor after said CTL administration.
WO2015/069770 teaches a method of treating tumors and cancer by administering an immune checkpoint inhibitor, such as an anti-PD-1 or PD-L1 antibody, in combination with dendritic cell vaccines or CTLs (see page 1, in particular).  WO2015/069770  teaches that the checkpoint inhibitor enhances anti-tumor immune response to improve cancer treatment (see page 3 and 12, in particular). WO2015/069770 teaches administration of autologous CTLs or dendritic cells (i.e. CTLs collected from the patient, see page 2, in particular).  WO/2015/069770  teaches sequential or simultaneous administration, and that  the checkpoint inhibitor can be administered after the CTL composition, such as 1 after (i.e. a short time after, see page 2 and 6, in particular).  In particular, WO2015/069770 teaches that it is advantageous to first induce an immune response with dendritic cells or T cells, followed by administration of the checkpoint inhibitor (See pages 9-10, in particular). WO2015/069770 explains that because patients may not have pre-existing anti-tumor immune responses, checkpoint inhibitors on their own may not be effective, but that a combination treatment that can first activated anti-tumor immunity and inhibit checkpoints is preferable because it would allow subjects who do not respond to either treatment alone to benefit from the combined treatment (see page 19, in particular). WO/2015/069770  teaches administering the checkpoint inhibitor intratumorally (see page 39, in particular). WO/2015/069770  teaches treating human subjects and administration of the PD-1 inhibitor 1 day after the CTLs and giving multiple doses of said inhibitors such as once a week (see page 5-6 and 38-39, in particular). 
WO2018/078145 teaches a combination immunotherapeutic tumor treatment method comprising administering immature dendritic cells and tumor cell ablation procedures, such as radiation therapy to induce anti-tumor T cells (see page 1 and 23, in particular).  WO2018/078145 teaches that the immunotherapy can be followed by local administration of immune checkpoint inhibitors to the site of the tumor, and that doing so is advantageous since lower doses may be used and systemic side effects are minimized (see page 6-7, in particular). WO2018/078145 teaches PD-1/PD-L1 inhibitors as types of immune checkpoint inhibitors (see page 9, in particular). WO2018/078145 teaches a range of doses of the checkpoint inhibitors from 0.01 mg/kg to 3 mg/kg, with a particular example of 0.3 or 0.6 mg/kg locally, and a maximum admisntering dose of 50 mg (See page 14 and 44, in particular).  WO2018/078145 teaches that the checkpoint inhibitors can be administered at substantially the same time as the dendritic cell and may be repeated over time, such as once a week (See page 14, in particular). WO2018/078145 teaches a particular embodiment involving administration of the checkpoint inhibits 6 hours after the dendritic cells, and treating human subjects (see page 21 and 27, in particular). 
WO 2016/0109310 teaches administration of checkpoint inhibitory antibodies in a cancer treatment method by intratumoral injection in multiple doses (see pages 105-107, in particular). WO 2016/0109310 teaches that doses used for intratumoral administration can be about 10 to 20 fold less than those used for systemic administration, wherein said systemic administration can range from about 1 to 20 mg/kg body weight (see page 105-107, in particular). WO 2016/0109310 also teaches using fixed doses of checkpoint inhibitory antibodies intratumorally at 10 mg (see page 114, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made further administer an anti-PD-1 inhibitor intratumorally as taught by WO2018/078145, WO2015/069770, in the method taught by the ‘032 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so in order to increase therapeutic effectiveness, since the references teach that said anti-PD1 checkpoint inhibitors enhance anti-tumor immune responses and can be administered with T cell and dendritic cell immunotherapy to provide a more effective cancer treatment method.  Regarding the timing of anti-PD-1/PD-L1, WO2018/078145 and WO2015/069770 teach administration of checkpoint inhibitory antibodies in a cancer treatment method by intratumoral injection in multiple doses that can be initiated simultaneously with, or a short period of time after, immunotherapy with dendritic cells or CTL. Furthermore, WO2015/069770 teaches that it is advantageous to first induce an immune response with dendritic cells or T cells, followed by administration of the checkpoint inhibitor, because patients may not have pre-existing anti-tumor immune responses, which would make checkpoint inhibitors on their own may not be effective. WO2015/069770 explains a combination treatment that can first activate anti-tumor immunity (i.e. a vaccination/CTL induction phase) and then inhibit checkpoints (i.e. a maintenance phase) is preferable because it would allow subjects who do not respond to either treatment alone to benefit from the combined treatment. Thus, it would be routine to optimize the initial dose of the PD-1/PD-L1 inhibitor to be simultaneously with (i.e. coincident with) or shortly after the CTLs in the method of the ‘032 publication (i.e. at the time of or after the induction of anti-tumor immunity). Furthermore, the ordinary artisan would be motived to administer said checkpoint anti-PD-1/PD-L1 antibodies via an intratumoral route, since WO2018/078145 teach that doing so is advantageous sine it reduces toxicity.  
Regarding the dose of anti-PD-1/PD-L1, WO2018/078145 intratumoral dosing of 0.3 or 0.6 mg/kg body with a maximum dose of 50 mg.  Additionally, WO 2016/0109310 teaches administration of checkpoint inhibitory antibodies in a cancer treatment method by intratumoral injection in multiple doses that can be about 10 to 20 fold less than those used for systemic administration and teaches using fixed doses of checkpoint inhibitory antibodies intratumorally at  10 mg (see page 114, in particular).Thus, optimizing the dosage of the PD-1/PD-L1 anybody to about 10 or about 20 mg would be well within the purview of the ordinary artisan. For example,  using the 0.3 mg/kg dosage of WO2018/078145  in an average weight 70 kg patient would be a 21 mg dose, i.e. “about” 20 mg.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644